Mr. Presiding Justice Sample delivered the opinion op the Court. This suit was for a breach of promise of marriage, brought by defendant in error. Trial was had before a jury and a verdict obtained in her favor, on which judgment was entered. The bill of exceptions does not show that a motion was made for a new trial, or that exceptions were taken to any instructions. Therefore this court can not consider any errors assigned relating to the trial. As held in James v. Dexter et al., 113 Ill. 656: “ It must appear, as has been held by this court in numerous decisions, that the fact that a motion for a new trial was made and overruled and exceptions taken * * * are contained and are preserved in a bill of exceptions, otherwise the case will not be reviewed in the Appellate Court,” citing various decisions. It is then further held it is not sufficient that it appear in the record, as made up by the clerk, that such motion was made, overruled and excepted to. Error is assigned on the refusal of the court to grant plaintiff in error a change of venue on account of the prejudice of the inhabitants of the county where the case was tried. We have examined the record on this question and can not say the court erred in denying such motion. The judgment is affirmed.